Citation Nr: 1539964	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-04 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an extension of a temporary total evaluation beyond March 1, 2011, based on the need for convalescence following surgery on the Veteran's service-connected lumbar spine.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease and spondylosis of the thoracolumbar spine. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to January 1975, and from April 1983 to January 2005.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In this rating decision, the RO awarded the Veteran a temporary total rating effective November 17, 2009 based on surgical treatment of his service-connected lumbar spine disability necessitating convalescence, and reinstated a 10 percent disability rating effective February 1, 2010 for degenerative disc disease and spondylosis of the thoracolumbar spine.  The RO also awarded the Veteran a second temporary total evaluation effective December 14, 2010 based on surgical treatment of his lumbar spine disability, and reinstated the 10 percent evaluation, effective March 1, 2011.  

In his June 2011 Notice of Disagreement, the Veteran clearly articulated that he disagreed only with the termination of his temporary total rating on March 1, 2011, as well as the level of compensation following the termination of this benefit.  The Veteran has not disagreed with the dates associated with his first temporary total evaluation, effective November 17, 2009 to February 1, 2010, and they will not be addressed herein.  

The Board notes that in a December 2012 rating decision, the RO increased the Veteran's disability rating for his lumbar spine disability from 10 to 20 percent effective 2011.  The Veteran has made clear his desire to proceed with his appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Veteran testified before the undersigned at a hearing held in July 2015.  A transcript of that hearing is associated with the Veteran's file.

In a June 2010 rating decision, the RO denied entitlement to a total disability rating based on individual unemployability (TDIU).  In Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court of Appeals for Veterans Claims held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the Veteran raised the issue at his July 2015 hearing.  Accordingly, the TDIU claim is before the Board as a component of his claim for an increased evaluation.  Id.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran's service-connected lumbar spine disability was last evaluated by VA over three years ago in February 2012.  At his July 2015 hearing, the Veteran articulated that his disability has continuously worsened.  He complained of increased numbness in his leg, spasms, uncontrolled pain, and indicated that he now uses a stimulant back brace and a cane to help with ambulation.  He indicated that he is "never not in pain," and that bending down to clip his toenails will threw his back into spasms.  Although the Veteran was able to achieve flexion to 70 degrees at the time of his February 2012 VA examination, he indicated at his July 2015 hearing that he can now only bend over about halfway before his spasms start.  Although not binding on the Board, the Veteran submitted a statement from his treating physician, E.J.G., indicating that the Veteran has limited range of motion due to his pain and meets the criteria for a 50 percent rating.  

Although new VA examinations are not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)). In this case, the Board finds that an updated medical examination assessing the current severity of the Veteran's service-connected degenerative disc disease and spondylosis of the thoracolumbar spine is necessary to adequately decide his claim for a rating higher than 20 percent.  Indeed, the Veteran is competent to attest to his worsened symptomatology, to include increased numbness, pain, and limited function, and he has submitted medical evidence suggestive of worsened symptomatology.  

The Veteran also seeks an extension of his temporary total rating based on convalescence following his December 2010 spine surgery beyond March 1, 2011.  He asserted in his June 2011 Notice of Disagreement that, at the time, he continued to convalesce and receive physical therapy for his spine.  The Board notes that private treatment records summarizing the Veteran's physical therapy following his December 2010 back surgery are of record.  In pertinent part, a therapy evaluation summary dated March 15, 2011 indicated that the Veteran had limited trunk strength and range of motion, muscle tightness, limited lower extremity flexibility, and included a continued plan of care for five more weeks.  See the March 15, 2011 Physical Therapy Evaluation Summary from G.P.T.  The Veteran's lumbar spine assessment, also dated March 15, 2011 indicated that the Veteran was still not working at that time, and was on medical leave.  See the March 15, 2011 M.I. Lumbar Spine Assessment.  Subsequently, a May 5, 2011 physical therapy note indicated improvement, but recommended physical therapy for 2 to 3 more weeks for "continued strengthening and progression to more advanced core stabilization activities and lifting activities in order help [patient] transition back to work related activities."  See the May 5, 2011 G.P.T. therapy note. 
The Court of Appeals for Veterans Claims (the Court) has held that notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).  The Board finds that a determination may not be made at this time on the issue of whether the Veteran's temporary total rating may be extended beyond March 1, 2011 based on convalescence.  Remand for a VA medical opinion is required that specifically addresses whether severe post-operative residuals are shown from March 1, 2011 forward, and the date the Veteran no longer required convalescence.

Finally, as noted in the Introduction above, the Veteran has suggested that the pain and limited function associated with his lumbar spine disability has limited him to working at his job at a hardware store to just two days a week, where he makes between $7,000 and $10,000 dollars annually.  See the July 2015 Hearing Transcript, at 4 and 9.  On remand, the AOJ should perform all necessary development and adjudicate a claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records relevant 
to any treatment for the Veteran's lumbar spine disability that are not of record, and associate them with the Veteran's claims file. 

2. After obtaining such records, schedule the Veteran for 
a VA examination to address the nature and severity of his service-connected degenerative disc disease and spondylosis of the thoracolumbar spine.  The claims file, to include a copy of this remand, must be available to, and reviewed by the examiner.  Any indicated testing should be performed.  

As part of this examination, the severity of all associated neurological impairment, to include lower extremity radiculopathy should also be assessed.  

In addition, the report of examination should include an opinion addressing whether the Veteran required convalescence following his December 2010 lumbar spine surgery beyond March 1, 2011, and if so, until what date. A complete rationale should be provided for all opinions offered by the examiner.  

3.  After undertaking any other development deemed
necessary, review all the evidence of record, and readjudicate the Veteran's claims, to include entitlement to a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the Veteran's claims are denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


